William H. Rehnquist: We'll hear argument now on number oh one four hundred, Ricky Bell versus Gary Bradford Cone. Mr. M- Mr. Moore.
Michael E. Moore: Mr. Chief Justice, and may it please the Court The court of appeals was without authority to grant habeas relief under twenty-eight USC twenty-two fifty-four D one on respondent's ineffective assistance of counsel claim for two reasons: first, because the State court decision rejecting the claim correctly identified this Court's decision in Strickland versus Washington as the clearly established Federal law governing this case, not United States versus Cronic as respondent contends, and second, because the State court's application of Strickland to the facts of respondent's case was not objectively unreasonable. Turning to the first point, respondent's ineffective assistance claim from the outset of this case has asserted two specific errors that his attorney allegedly committed during the sentencing phase of his capital trial first, counsel's alleged failure to present available mitigating evidence and second, his counsel's decision to waive closing argument. This Court held in Strickland that such claims are properly analyzed under the two part actual deficient performance slash actual prejudice test announced in that case itself.
Sandra Day O'Connor: Mr. Moore, I think what happened in this sentencing proceeding, if I remember correctly, is that the attorney made some remarks at the beginning of the sentencing hearing?
Michael E. Moore: Yes, Your Honor. He delivered an opening statement, during which he specifically called the jury's attention, as he is permitted to do under Tennessee State law, to guilt phase evidence, mental health evidence, upon which he was relying in mitigation. He explained to the jury its mitigating significance by relating that evidence specifically to three statutory mitigating factors. In addition, during that opening statement, he emphasized his client's remorse for his role in the crimes. He emphasized his client's honorable service for his...
Michael E. Moore: country. Did he...
Sandra Day O'Connor: explain that he wouldn't be presenting any evidence or saying anything more?
Michael E. Moore: He He did not indicate one way or the other in that statement,
Speaker: but he specifically...
Michael E. Moore: [Inaudible]
Sandra Day O'Connor: Now, would you be here would you still be here if he had not said anything at the opening? Then what rule applies? Suppose the defense attorney just totally remained silent in the sentencing phase.
Michael E. Moore: No, Your Honor.
Speaker: It is our...
Michael E. Moore: It is our position that if the claim focuses on counsel's conduct during the trial and it is not alleged that any errors or omissions he made were the result of State interru- interference or so called surrounding circumstances, then such a claim is properly analyzed under Strickland's two part test.
William H. Rehnquist: the err- the attorney here did successfully object to the presentation of some evidence during the sentencing phase,
Speaker: didn't he?
Michael E. Moore: indeed, Your Honor, he did.
Speaker: In addition,
Michael E. Moore: he he objected to some hearsay evidence.
Anthony M. Kennedy: J- just to go back to Justice O'Connor's question, suppose the attorney says nothing and la- later says, y- you know, I was just I don't know stressed out, traumatized.
Speaker: No, Your Honor.
Michael E. Moore: N- No, Your Honor.
Anthony M. Kennedy: When does Cronic apply?
Michael E. Moore: Cronic in our view is properly read to apply only when surrounding circumstances or State interference renders it unlikely that any lawyer could have re- rendered effective assistance of counsel.
Anthony M. Kennedy: Well, in my hy- in my hypothetical, I said he he said I just blanked out for a minute.
Michael E. Moore: But th- that circumstance is the the lawyer's own problem.
Speaker: ascertain whether that error preju-
Sandra Day O'Connor: given in this case that the attorney did provide that there was ineffective assistance at sentencing? Do we take that as a a gi-
Michael E. Moore: No your honor No, Your Honor.
Anthony M. Kennedy: This is not the first time in one of these cases I've been surprised at how skimpy the presentation is at by the defense counsel on sentencing.
Speaker: Well, Your Hon-
Anthony M. Kennedy: tempted to ask you if i- if this is usual, but th- th- that that's probably not a fair question is it there're so many differences in so many cases.
Michael E. Moore: That's correct, Your Honor.
Speaker: counsel when...
Ruth Bader Ginsburg: Moore, may I ask you? On that on that branch of it, it seems to me that there was, the prosecutor's presentation to the jury was about a match for the defense attorney's.
Michael E. Moore: Y- Yes, Your Honor.
Ruth Bader Ginsburg: But I had another question that I wanted to ask you, and that was you presented two questions.
Michael E. Moore: Yes, Your...
Ruth Bader Ginsburg: As a matter and and the Sixth Circuit proceeded just the other way.
Michael E. Moore: Well, it's our it's our position, Your Honor, that it is not the function of this Court under twenty-two fifty-four D to reach to actually address the merits a- as if it were deciding this claim de novo.
Antonin Scalia: Don't you think it'd be a little coy for us to decide, well, it wasn't an unreasonable application of of Federal law when we, in fact, know or believe that it was a correct application of Federal law? Do you insist that we simply say and go no further than to say, oh, it was it was not an unreasonable er application?
Michael E. Moore: I I certainly would not b- begrudge the Court's agreeing that the State court had indeed correctly applied Strickland.
Speaker: ascertaining...
Michael E. Moore: whether it is reasonable.
Antonin Scalia: Indeed, if we could go no further than than the coy statement that it was not an unreasonable application, I suppose you shouldn't've had two questions.
Michael E. Moore: That's correct, Your Honor.
Speaker: argument...
William H. Rehnquist: le- let me interrupt you.
Michael E. Moore: Yes, Your Honor.
William H. Rehnquist: Thank you.
Michael E. Moore: And so, i- i- in- indeed, counsel could've reasonably believed that all of the points he had made during his opening statement, his plea for mercy, his emphasis on his client's remorse, and the mitigating significance of the guilt phase evidence, were fresh in the jury's mind when the jury retired to deliberate because...
Speaker: that...
John Paul Stevens: what did he say about the Bronze Star?
Michael E. Moore: During his opening statement, he did not specifically mention the Bronze Star because that evidence was not elicited until the his cross examination of one of the witnesses during the sentencing phase.
John Paul Stevens: So, your answer is he didn't mention it in his argument.
Michael E. Moore: He did not mention the Bronze Star.
John Paul Stevens: But am I right that such evidence was introduced in the Federal court?
Michael E. Moore: No, Your Honor.
Speaker: none of that evidence...
John Paul Stevens: that such evidence was available made in the Federal proceeding?
Michael E. Moore: The allegation that it was available was made in the Federal proceeding, but there was no...
Speaker: And was that...
John Paul Stevens: allegation denied?
Michael E. Moore: Yes.
John Paul Stevens: Yeah.
Michael E. Moore: Well, I don't know that it was denied.
Speaker: on...
John Paul Stevens: but if we're not deciding the case on the basis of what that evidence would prove or disprove, but rather on whether counsel was deficient in failing to introduce it, should we not assume the evidence exists?
Michael E. Moore: No, Your Honor.
Speaker: We should not?
Michael E. Moore: No, Your Honor.
Speaker: If If...
Michael E. Moore: b- b- because the burden rests with the petitioner, the habeas petitioner, to demonstrate its existence.
Anthony M. Kennedy: What what was the bas- what was the case you just cited to us for that proposition?
Michael E. Moore: Burger versus Kemp.
Antonin Scalia: Mr. Moore, er are you done with that point? I...
Speaker: Yes, sir.
Antonin Scalia: I- It isn't stated in your brief, but I assume that it's it's it's the Tennessee rule that if if the defense doesn't make a closing a closing statement, the prosecution doesn't either.
Michael E. Moore: That's right, and that was the...
Speaker: s- s-
Michael E. Moore: the State court found, based on the...
Speaker: evidence...
Michael E. Moore: presented to it during the post conviction hearing that counsel made a tactical decision to waive in in order to prevent the senior prosecutor from delivering what he...
Antonin Scalia: The fearsome Mr. Strother.
Michael E. Moore: I am not I am not acquainted with General Strother, so I'm not...
Speaker: sure, Your Honor.
Antonin Scalia: gather that this isn't the only occasion on which defense counsel have esch- eschewed the making of closing argument for fear that Mr. Strother would be enabled to unleash his his weaponry.
Michael E. Moore: That's correct, Your Honor.
Ruth Bader Ginsburg: Can we go back to the Bronze Star? It certainly did come out in the sentencing phase.
Michael E. Moore: Yes, Your Honor.
David H. Souter: Do we have any evidence to indicate whether Mr. Dice would have put on evidence showing the Bronze Star if he had not been able to bring it out in cross examination?
Michael E. Moore: The record simply doesn't reflect whether or not that would've been the case.
John Paul Stevens: Do you think he was entitled to be pleased with himself for the way he got that in the record?
Michael E. Moore: Your Honor, I th-
John Paul Stevens: That is that the way you would have done it if you'd been the lawyer?
Michael E. Moore: I'm not certain that I that th- hearsay evidence in a prison record is the best evidence of that fact.
John Paul Stevens: that's all the jury found out about it, too.
Michael E. Moore: That's correct, Your Honor.
Ruth Bader Ginsburg: th- And we know nothing more about it now? Nothing came out in the Tennessee proceedings...
Michael E. Moore: No, Your Honor,
Speaker: and r- and and r-
Michael E. Moore: respondent introduced no evidence before the State courts concerning why th- the the Bronze Star was awarded, anything about the circumstances of its award.
Ruth Bader Ginsburg: Was it were there any problems in his service record? He served in Germany and Vietnam.
Michael E. Moore: Not so insofar as this record reflects, Your Honor, no.
John Paul Stevens: And did the lawyer put in any evidence about his what kind of a person he was before he went to Vietnam?
Michael E. Moore: During sentencing? No.
William H. Rehnquist: Thank you, Mr. Moore.
Speaker: Blatt, we'll hear from you.
Lisa S. Blatt: [NS] Thank you, Mr. Chief Justice, and may it please the Court The United States has addressed the second question presented, which is whether a defendant must show prejudice to establish a claim of ineffective assistance.
Speaker: [Inaudible]
Lisa S. Blatt: to assume then that the performance was deficient and then address the prejudice prong? No.
William H. Rehnquist: don't get to question two at all, then.
Lisa S. Blatt: You get to you can ge- you get to question two if, in determining that Strickland and not Cronic is the clearly established law, this Court holds that Cronic does not apply when the claim is an actual ineffective assistance claim.
Sandra Day O'Connor: What what if the defense counsel presented nothing at all at the sentencing phase, do you think that there is potential for application of Cronic in those circumstances?
Lisa S. Blatt: Yes, Justice O'Connor.
Sandra Day O'Connor: in that re-
Lisa S. Blatt: We do but our difference is very narrow.
Antonin Scalia: Why divide trial into, you know, the one phase and then the the mitigation phase? It's all part of the same trial.
Speaker: and say...
Antonin Scalia: counsel utterly failed to to litigate this particular piece.
Lisa S. Blatt: Okay, and We couldn't agree with you more.
Antonin Scalia: Well, what justification do you have for for separating out the mitigation phase from the other, especially when some of the evidence that went to mitigation was presented during during the direct phase?
Lisa S. Blatt: Right.
Antonin Scalia: you're giving up the principle.
Lisa S. Blatt: We don't think...
Speaker: so, what...
Antonin Scalia: it just be th- th- here's a counsel who litigated the case properly but he made he made a mistake in in in his litigation? He didn't put on any evidence in the in the mitigation phase.
Lisa S. Blatt: We don't think so.
Speaker: be the result of any...
William H. Rehnquist: when you say the entire trial, are you talking about the penalty phase or the whole ca- the whole trial?
Lisa S. Blatt: We would be talking about a penalty phase although I agree with Justice Scalia that in the unique situation of this case, where there's an express procedure that allows the jury to consider the mitigation evidence, it's critical to look at counsel's performance during the g- the guilt phase of the trial.
Speaker: Counsel...
Antonin Scalia: me.
Speaker: the...
Antonin Scalia: penalty phase?
Lisa S. Blatt: No, I don't think that is unique and I I'm sorry I...
Speaker: I misspoke. I think it's...
Antonin Scalia: Which means the two phases are linked.
Lisa S. Blatt: Right, and if you d- if we're just talking if you take it out of the capital proceeding so you don't have the split trial, all we're saying is if there's an entire failure, we would think that it would be appropriate to presume prejudice.
Ruth Bader Ginsburg: Why isn't the line is it know, that you can draw a line one place doesn't mean it's sensible to draw it every place.
Lisa S. Blatt: That's correct.
Speaker: So,
Ruth Bader Ginsburg: w- one can say yes I see these are two parts it doesn't follow from that that I have to then separate every examination and every cross examination It's a question of where you draw the line.
Lisa S. Blatt: Well, I think that's correct, and however you draw the line, this case falls on the Strickland side of the line because this is not a case where counsel didn't do anything.
John Paul Stevens: May I ask? Supposing you had a case and I know this is not quite it in which there is strong evidence that counsel was mentally disabled and that that made him less effective throughout the entire sentencing hearing.
Lisa S. Blatt: It would be under Strickland.
Speaker: Even if...
John Paul Stevens: there was severe mental illness on the part of counsel?
Lisa S. Blatt: Is counsel's j- things that would go to impair counsel judgments or generally irrelevant unless they manifest themself manifest themselves in objectively unreasonable conduct.
Speaker: because...
John Paul Stevens: treat the failure to make a closing statement or the failure to put in any evidence whatsoever e- e- exactly as if he were a fully qualified lawyer in such a case.
Lisa S. Blatt: That's right.
Speaker: presumption of prejudice.
Anthony M. Kennedy: Burger versus Kemp if the district court in this case had wanted to inquire about the availability of other evidence, it was precluded from doing so because it hadn't been introduced in the State collateral proceedings?
Lisa S. Blatt: ye- The district court ruled that that that those claims were procedurally barred under an adequate and independent State procedure.
Speaker: proceedings...
Anthony M. Kennedy: procedural bar rule if the evidence is not adduced at the State collateral proceeding, as opposed to Federal deference?
Speaker: It was a procedural...
Lisa S. Blatt: In this context, the claims were not made until subsequent post conviction State court proceedings.
Speaker: barred.
Anthony M. Kennedy: was just the failure to adduce the to to make the claim rather than to elicit the evidence?
Lisa S. Blatt: Yes.
William H. Rehnquist: Thank you, Ms. Blatt.
Robert L. Hutton: Mr. Chief Justice, and may it please the Court The main problem in this case is not specific attorney errors.
Sandra Day O'Connor: Well, he did say something initially, did he not, at the sentencing phase?
Robert L. Hutton: Justice O'Connor, he did but I would like to clear up one thing that Mr. Moore stated.
Speaker: One...
Sandra Day O'Connor: Well I just I hope you will address that because if he actually did something but it was somehow inadequate assistance, then perhaps Strickland is the test.
Speaker: But if...
Sandra Day O'Connor: he did absolutely nothing, then we have to wrestle with whether you divide it from, you know, sentencing phase from guilt innocence phase, and so forth.
Robert L. Hutton: Justice O'Connor, Mr. Dice did make an opening statement, but in that opening statement, he also told the jury that he had a right to put on evidence at the penalty phase and had a right to make a closing argument in the penalty phase.
Antonin Scalia: And it's really bad performance, you can argue, having especially having made that statement, not to do it.
Speaker: But But...
Antonin Scalia: I don't think that it proves that he wasn't there.
Robert L. Hutton: Justice Scalia, the problem in this case and the reason there's a total abdication of advocacy is because after the ca- State made a case for death, after the State put on proof of aggravating circumstances and then argued to the jury that the law required the jury to put Mr. Cone to death, there was silence.
Anthony M. Kennedy: Well, he had he had asked questions on cross examination, and it may be that he was satisfied that the State hadn't shown much.
Speaker: He wasn't...
Anthony M. Kennedy: going to give them an opportunity to have some stem winder and and and this is not standard but it is is it is not an unknown strategy.
Speaker: It was a...
Anthony M. Kennedy: very effective strategy for that particular advocate.
Robert L. Hutton: Justice Kennedy, the only role of an advocate in the penalty phase of a capital trial is to make a case for life.
Anthony M. Kennedy: Or it implies to the jury that the State has shown nothing.
Speaker: That's...
Anthony M. Kennedy: a completely permissible inference, and counsel does that has been known to do that.
Antonin Scalia: W- We have counsel up here sometimes who say I I waive rebuttal.
Robert L. Hutton: Justice Scalia, if a member of the Court asked a question of counsel and counsel stood silent, the necessary implication of that is I have no good reply for that question.
Speaker: Mr.
Ruth Bader Ginsburg: Hutton, this was a very short proceeding.
Robert L. Hutton: Yes,
Ruth Bader Ginsburg: It shows that Mr. Dice did did something.
Robert L. Hutton: Well, Your Honor, I would submit we know that Mr. Dice was suffering from mental illness at the time he testified.
Ruth Bader Ginsburg: I'm asking you about those words.
Robert L. Hutton: Y- Your Honor, I think e- I would submit that that's more of a statement of grandiosity, but even if it was a plea for mercy, our position is that after the opening statements, nothing happened to make a case for life.
Stephen G. Breyer: W- Why W- Th- I'd like you to go into that.
Speaker: exactly the...
Stephen G. Breyer: same reaction as Justice Ginsburg.
Robert L. Hutton: Justice Breyer, there there're two points in response.
Speaker: In other words,
Stephen G. Breyer: you're saying on that part...
Robert L. Hutton: Yes.
Stephen G. Breyer: when Paul Freund sometimes has said, a lawyer in this Court who sits down saying nothing makes not just a good argument, but a perfect argument.
Robert L. Hutton: Okay.
Stephen G. Breyer: My reading this transcript led me to think maybe it wasn't the perfect response, but it was a good one, because in the introductory statement I'll repeat myself he made all his arguments.
Robert L. Hutton: Number one, Your Honor, it's not just the failure to make a statement.
Speaker: conviction...
Antonin Scalia: me.
Robert L. Hutton: No, Your Honor.
Speaker: penalty phase.
Antonin Scalia: allude to that evidence?
Robert L. Hutton: No, Your Honor.
Speaker: mitigating ev-
Antonin Scalia: but surely the jury would assume that they could consider it if he referred to it.
Robert L. Hutton: Your Honor, for a jury who's just rejected an insanity defense and this will Justice Scalia, this plays into the second point, too.
Speaker: pro-
Stephen G. Breyer: He says the defense has put on proof of those mitigating circumstances during its case.
Robert L. Hutton: Justice Breyer, ther- the problem with that evidence was that the post conviction court made a finding there was prosecutorial misconduct where the prosecution improperly argued that the jury should not believe the evidence with respect to drug usage.
Speaker: phase.
Stephen G. Breyer: you go to I don't want you to lose two, though.
Robert L. Hutton: Yes.
Stephen G. Breyer: Because I want to elicit from you what your response is.
Robert L. Hutton: Okay.
Anthony M. Kennedy: Well I, you know, I have trouble with that because I don't think the State put on very much, and if I'm sitting waiting for this closing argument, I know what I'm going to hear.
Robert L. Hutton: Hm.
Anthony M. Kennedy: But then the prosecutor says, this man with a Bronze Star killed a helpless, innocent couple.
Speaker: got me...
Robert L. Hutton: But Justice Kennedy, at least then the jury has something to weigh.
Stephen G. Breyer: All right.
Robert L. Hutton: No, Your Honor.
Stephen G. Breyer: No.
Robert L. Hutton: Justice Breyer, put another way, the question the Court is asking is whether or not a lawyer can strategically decide to abandon advocacy.
Stephen G. Breyer: ah- All he has...
Speaker: abandoned...
Stephen G. Breyer: is his closing statement.
Robert L. Hutton: No, Justice Breyer.
David H. Souter: No, but Mr. Hutton, the problem that I think we're all having with your argument i- is is illustrated by the the colloquy that keeps going on.
Robert L. Hutton: Justice Souter, it's our position that, in essence, the lawyer's judgments are irrelevant to a Cronic analysis, that Cronic looks at the...
Speaker: structure of...
Sandra Day O'Connor: the whole problem, because if we were analyzing it under Strickland, we would have a different sort of inquiry, and maybe it fits better here.
Robert L. Hutton: No, Justice...
Speaker: O'Connor.
Sandra Day O'Connor: would happen then? And how should we address it with these two questions? Do we deal with twenty-two fifty-four first as a threshold question?
Robert L. Hutton: Justice O'Connor, if I could take both of your questions in the order you presented them.
Sandra Day O'Connor: You know I I...
Speaker: I-
Sandra Day O'Connor: It's h- It puts you in a bad position for me to ask you this, but just assume, if you would for a minute, that we think Strickland applies.
Speaker: your client?
Robert L. Hutton: Justice O'Connor, the if Strickland did apply, the twenty-two fifty-four D question could not be resolved until first the procedural default issues and the failure to afford an evidentiary hearing questions are resolved by the Sixth Circuit.
William H. Rehnquist: we not decide the toi- the preju- the Strickland question here?
Robert L. Hutton: Okay.
Speaker: What what were those...
William H. Rehnquist: Were these questions dealing with the guilt phase or the penalty phase?
Robert L. Hutton: Your Honor, these are all questions that apply to application of Sixth Amendment, the failure to develop...
Speaker: evidence...
William H. Rehnquist: I I asked you a specific question.
Robert L. Hutton: With respect to the penalty phase specifically, Chief Justice Rehnquist, with respect to developing proof as to deficient performance, why the findings of fact should not be trusted because ment-
Speaker: me-  mis-
Ruth Bader Ginsburg: didn't the Sixth Circuit reject your claim about the guilt phase?
Robert L. Hutton: e- No Your what they rejected, there was a- an issue of waiver of certain claims, not the Sixth Amendment claims, but other claims that was denied by the district court, and the Sixth Circuit found that those issues were waived.
Ruth Bader Ginsburg: Can you can you point to me where in the Sixth Circuit opinion I thought in their opinion they rejected your claim insofar as the guilt phase.
Robert L. Hutton: No, Justice Ginsburg.
Antonin Scalia: Excuse m- I I I don't I don't really understand.
Robert L. Hutton: Because...
Antonin Scalia: I don't understand why we can't just just look at the evidence that was available and and decide the the Strickland question then.
Robert L. Hutton: Justice Scalia, that fits right into this court's decision with Michael Williams versus Taylor.
Speaker: Justice...
David H. Souter: any indiction here as to whose fault it was?
Robert L. Hutton: We Your Honor, there's several different issues, Justice Souter.
Speaker: under Michael Williams versus...
William H. Rehnquist: facts is it what facts is it are are they that that you sought to develop?
Speaker: Ch- Chief...
William H. Rehnquist: bearing on the ineffective assistance claim?
Robert L. Hutton: Chief Justice, there's several facts, starting with the deficient performance aspect.
Speaker: law f-
William H. Rehnquist: W- W- Why doe- how does that bear on whether or not the State court's finding of against you on the Strickland claim was unreasonable?
Robert L. Hutton: Because, Chief Justice, many of the findings by the State court relied on the testimony of John Dice, and just like under the old Townsend versus Sain...
Speaker: and...
William H. Rehnquist: Townsend against Sain is pretty well gone.
Robert L. Hutton: No, Your Honor, but it also comes into Michael Williams versus Taylor, this Court's two thousand term two th- year two thousand opinion, where if it's not if we didn't fail to develop facts in in State court that are relevant, we can develop them in Federal court.
Stephen G. Breyer: What is what is the particular thing, though, because I mean, you've mentioned three times now that he has some mental problem that led him to commit suicide.
Speaker: Yes.
Stephen G. Breyer: gather that must have been at least four or five years after these events.
Speaker: It was a-
Stephen G. Breyer: testified at the hearing in nineteen eighty-six.
Speaker: That's correct.
Stephen G. Breyer: Now, I've seen many bad cases of bad representation in death cases that I think is terrible.
Robert L. Hutton: e- Justice Breyer, with respect to your first question, we're raising the fact that he committed suicide after the post conviction testimony so that that imp- that qu-
Speaker: raises...
Stephen G. Breyer: does not suggest that four or five years earlier it might suggest a cause of bad representation, but it doesn't suggest there was the bad representation.
Robert L. Hutton: Justice Breyer, he failed to make a case for life.
Speaker: [Inaudible]
David H. Souter: you with this? And I because I think we're all trying to get at the same thing.
Robert L. Hutton: With resp- Justice Souter, there're m- many cases for life that could have been made.
Speaker: Number tw--
Ruth Bader Ginsburg: was there nothing in the military record that the lawyer might have been fearful about if he pursued that beyond where he did?
Robert L. Hutton: No, Justice Ginsburg.
Speaker: So...
Ruth Bader Ginsburg: just m- I've looked back at the opinion, and twice the Sixth Circuit says that they deny the they affirm the dismissal.
Robert L. Hutton: No, Your Honor.
Speaker: We di-
Ruth Bader Ginsburg: you t- you told me when I asked you, no, the Sixth Circuit didn't affirm with respect to the sentence of conviction.
Speaker: phase.
Robert L. Hutton: I'm sorry, Justice Ginsburg.
Speaker: petition.
Robert L. Hutton: Okay.
Speaker: phase...
Robert L. Hutton: of the capital...
Speaker: Mr.
John Paul Stevens: Could I ask you one question following up on Justice Souter? He listed three things.
Robert L. Hutton: N- no, Your Your Honor, there were some references by Mr. Dice's testimony that he thought that the mother, Valeree Cone, did not make a good witness and that generally the family members he thought did not make a good witness.
Stephen G. Breyer: that come in during the dur- had that come in during the guilt stage?
Robert L. Hutton: Your Honor, vera- th- th- he at- when he tried to introduce evidence in the guilt phase, there were objections as to relevancy which were sustained by the court, because the court found that all that was relevant in the guilt phase was the issue of mental insanity.
Speaker: particular...
Speaker: mother testify in the...
Antonin Scalia: to send th- th- th- this conviction and sentence occurred in nineteen eighty-two.
Robert L. Hutton: Your Honor, first of a- this case was...
Speaker: filed...
Antonin Scalia: How old is is is Mr. Cone?
Robert L. Hutton: Mr. Cone was thirty-three in nineteen-eighty-two, so that would make him fifty...
Antonin Scalia: Yeah, well, fifty-thr- he may he may get a...
Speaker: a...
Antonin Scalia: life sentence by default.
Robert L. Hutton: Justice Scalia, though the the the fact of the matter th- is, though, that Mr. Cone has been trying to develop these...
Speaker: claims.
David H. Souter: but when you go back to that, what is it that you that you say should have gone in as evidence at the sentencing phase that didn't? The Bronze Star.
Robert L. Hutton: Your Honor, that should've gone in.
Speaker: Mr. Dice's...
David H. Souter: What what about the other two that I mentioned, the the the death of the sister and the murder of of the the the the girlfriend? Should those things have gone in?
Robert L. Hutton: Yes, Your Honor, because they would...
Speaker: portray par-
David H. Souter: I'm pushing you because your time is running out.
Robert L. Hutton: Your Honor, those should've gone in, but more importantly, those should've been woven into an argument as to why the reasoned moral judgment a reasoned moral judgment called for this man not to be put to death.
William H. Rehnquist: Thank you.